Name: Council Regulation (EEC) No 1638/79 of 24 July 1979 amending Regulation (EEC) No 1763/78 on the transfer to the Italian intervention agency of skimmed-milk powder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/2 Official Journal of the European Communities 31 . 7 . 79 COUNCIL REGULATION (EEC) No 1638/79 of 24 July 1979 amending Regulation (EEC) No 1763/78 on the transfer to the Italian interven ­ tion agency of skimmed-milk powder THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1763/78 (3 ) provides for 100 000 tonnes of skimmed-milk powder held by the intervention agencies of other Member States to be made available to the Italian intervention agency before 1 January 1980 ; Whereas the Italian intervention agency is unable to take over the total amount within the period speci ­ fied ; whereas that period must therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 1763/78 , '1 January 1980 ' is hereby replaced by '1 November 1980 '. Article 2 This Regulation shall enter in force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 204, 28 . 7 . 1978 , p . 6 . b) OJ No L 204, 28 . 7 . 1978 , p . 8 .